Citation Nr: 0734833	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of bilateral hearing loss disability currently 
rated as noncompensable.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.

The Board notes that at the Travel Board haring the veteran 
withdrew the issues of entitlement to an earlier effective 
date for service connection for bilateral hearing loss 
disability and tinnitus, and entitlement to service 
connection for a skin condition.  Therefore, these issues are 
no longer before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
disability is productive of Level I hearing impairment in the 
right and left ears.

2.  There is no current competent evidence of record of a 
right shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability, have not been met.  38  U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87,  Diagnostic Code 
6100 (2007). 

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for bilateral 
hearing loss disability and a right shoulder disability.  In 
a VCAA letter of March 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter predated the rating decision.  
With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a letter of 
March 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a VA 
examination and a Travel Board hearing.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The record also establishes that during the hearing, the 
possibility of VA or private records was explored.  The 
veteran confirmed that the VA had not identified a shoulder 
disease and that he had not been to a private examiner.  The 
actions of the Judge comply with VCAA and 38 C.F.R. § 3.103.


Legal Criteria and Analysis

Evaluation bilateral hearing disability

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a staged rating is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2007).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

On VA audiological examination in July 2005 puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
60
50
LEFT
10
0
45
35

The average puretone loss in the right ear was 36 decibels, 
and the average loss in the left ear was 23 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 100 percent in the left ear.

Application of the regulation to the findings of the 
audiometric evaluation results in a numeric designation of I 
for the right ear and I for the left.  A 0 percent evaluation 
is warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Furthermore, the Board finds that the veteran's hearing loss 
does not show an exceptional patter of hearing impairment and 
as such 38 C.F.R. § 4.86 is not for application.

The Board notes that at the Travel Board hearing the veteran 
testified that he had difficulty hearing when there is 
background noise and that he felt that the audiological 
evaluation was not done under real life conditions.  However, 
when asked whether he felt that his hearing had worsened 
since his last audiological examination he stated that his 
hearing varied so much from day to day that he could not say 
whether his hearing had actually worsened.  His allegations 
revolved around his dissatisfaction with the audiological 
evaluation of July 2005.  There is nothing to suggest that 
the VA audiological examination of July 2005 was not 
conducted properly.  

The appellant has not shown that the Secretary's policy is a 
plainly erroneous interpretation of § 4.85(a) or that it is 
otherwise inconsistent with VA's medical examination 
regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  In 
particular, the appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Nor has the appellant 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  The appellant has 
simply offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  Moreover, the 
Secretary's audiological examinations are designed for one 
purpose, i.e., to obtain the information necessary for the 
full and accurate application of the hearing loss rating 
schedule. 38 C.F.R. § 4.1.  The Secretary has chosen to 
construct the hearing loss rating schedule based exclusively 
on the results provided from two objective tests, a pure tone 
audiometry test and a speech discrimination test. 38 C.F.R. § 
4.85(a).  The Court has noted that it cannot second guess the 
Secretary's decision in this regard.  Therefore, an appellant 
challenging the Secretary's policy concerning VA's 
audiological examination regulations would need to show that 
the policy is a plainly erroneous interpretation of, or is 
otherwise inconsistent with, VA's regulations.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Regardless, the Board is 
bound by the regulation.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.  

Service connection

The veteran is claiming service connection for a right 
shoulder disability.  After a careful review of the evidence 
of record, the Board finds that the evidence is against a 
finding of service connection for a right shoulder 
disability.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, there is no proof of current disease or 
residuals of an injury.  Prior to separation, the veteran 
denied a history of shoulder disability.  In addition, the 
examination disclosed that the upper extremities were normal.  
VA shoulder x-rays of March 2005 note that the veteran's 
shoulder is normal.  The veteran also confirmed that he had 
not been to a private doctor and that the VA had not 
identified pathology of the shoulder.  As noted above, 
service connection requires evidence of a current disability.  
Without competent evidence of a current disability service 
connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 
Vet. App. 223.  

At the Travel Board hearing he testified that he experiences 
pain and sometimes tingling on his right shoulder.  The 
veteran is competent to report that he has experienced pain 
in his right shoulder since service.  However, to the extent 
that he asserts that he has a shoulder disability, the Board 
concludes that the normal examination at separation and the 
recent normal VA findings are more probative than an 
unsupported assertion.  

The Board notes that the veteran has alleged that he injured 
his right shoulder during combat in service.  As there is no 
current diagnosis involving the right shoulder, the Board 
need not address the veteran's combat status and does not 
make a determination on that issue at this time.

In sum, a current disability has not been established at the 
time.  While the Board notes that while the veteran is 
competent to report symptoms, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Without a diagnosis of a right shoulder 
disability service connection cannot be granted.




ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


